DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires wherein the microencapsulated feed comprises: an oil phase (11) having an oil-soluble nutrient component; and an aqueous phase (13) that is present in, but not dispersed in, the oil phase (11).  There is no support in the specification, as originally filed, defining the dispersion of the aqueous phase.  The current specification only disclose that the aqueous phase is present in an oil phase and that the two components form a water in oil type emulsion.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “method for breeding leptocephalus larvae of eels comprising step of providing microencapsulated feed for aquaculture so as to grow leptocephalus larvae of eels up to glass eels” renders the claim indefinite.  Claim 1 is directed to a method for breading leptocephalus larvae of eels but there are no manipulative steps, beyond “providing” a microencapsulated feed, required.  It is not clear how the act of just “providing” a microencapsulated feed would help larvae grow .  Is the microencapsulated feed administered (i.e., fed) to leptocephalus larvae of eels by adding a specific dose of the microencapsulated feed to a water tank or container containing the larvae?  
Regarding claim 1, the recitation “an aqueous phase (13) that is present in, but not dispersed in, the oil phase (11)” renders the claim indefinite.  It is not clear how the aqueous phase could not be dispersed when present in the oil phase.  Note, Figure 1 of the present specification shows an aqueous phase (13) dispersed in an oil phase (11).  

Regarding claim 2, the recitation “wherein the microencapsulated feed for aquaculture is provided in a container or a water tank in which only the leptocephalus larvae of eels are bred” render the claim indefinite because it is not clear if the larvae are in the water tank or container or if the water tank or container is merely capable of holding the larvae.  
Examiner’s Comments
All words in a claim must be considered in judging the patentability of that claim against the prior art. MPEP 2143.03. Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable. MPEP 2143.03 I. The claims, when read in light of the specification, must "reasonably apprise those skilled in the art both of the utilization and scope of the invention" using language "as precise as the subject matter permits." In re Packard, 110 U.S.P.Q.2d 1785, 1789. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite. In re Wilson, 165 USPQ 494, 496. Rejections under 35 USC § 102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. In re Steele, USPQ 292, 295. Without a discernable claim construction, an analysis of the claims under the prior art cannot be performed.  
At this time even in light of the specification, the examiner is unable to make a reasonable interpretation of the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759